Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 05/11/2021 Amendment in the application of Chan et al. for the “METHOD AND SYSTEM FOR END-TO-END ADMISSION AND CONGESTION CONTROL BASED ON NETWORK SLICING” filed 10/30/2019 has been examined.  This application is a continuation of 15/913,024, filed 03/06/2018, is now U.S. Patent #10,499,276.  The amendment and response has been entered and made of record.  The terminal disclaimers filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  Claims 1-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 1-2, 5-10, 13-17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myhre et al. (US#2018/0376407) in view of  Cui et al. (US#2018/0316627). 
 	Regarding claim 9, the references disclose a system and apparatus for performing end to end admission and congestion control based on network slicing, in accordance with the essential features of the claim.  Myhre et al. (US#2018/0376407) discloses a network device comprising: a communication interface; a memory, wherein the memory stores instructions; and a processor (see Figs. 15, 20 for NE 806 & WCD 808), wherein the processor executes the instructions to: determine that congestion of a first network slice is detected for at least one network device of the network slice (  ); determine whether a first network resource of the at least one network devices can be increased in response to a determination that congestion is detected (see Figs. 2, 19; para. [0009]-[0017] & [0035], [0112]: access control to the system to become network slice-aware, i.e. the network can protect its resources by for example only allowing WCDs belonging to specific network slice(s) to perform access); determine whether a second network resource, from end-to-end of the first network slice, can be increased in response to a determination that the first network resource cannot be increased (para [0056]: utilizing network slice isolation for protect common channels or resources used for WCDs accessing system so that congestion in one network slice does not have a negative impact on another network slice); and allocate, end to end of the first network slice, a third network resource of a second network slice (para [0009]-[0016] & [0057]-[0069]: slice-aware admission and congestion control - Access Control in LTE - ACB).  
However, Myhre does not disclose expressly whether the network resource, from end to end of the network device/slice can be adjusted.  In the same field of endeavor, Cui et al. (US#2018/0316627) teaches in Fig. 3 a block diagram illustrated an exemplary solution of end device resource allocation system 301, in which the SDN client 301 may use closed loop feedback (with regard to resource utilization) to dynamically adjust end device resource on each slice (see also Figs. 3, 6; para [0018]-[0026]&[0029]-[0035]: resource utilization to dynamically adjust the resources on the selected network slice) .
Regarding claim 10, the reference further teaches wherein identify that the third network resource of the second network slice is under-utilized (Cui et al.: see Figs. 3, 6, para [0018]-[0026]&[0029]-[0035]).
Regarding claim 13, the reference further teaches wherein the first network resource is at least one of a physical resource, a logical resource, or a virtual resource (Cui et al.: see Figs. 3, 6, para [0018]-[0026]&[0029]-[0035]). 	
Myhre: para [0013]-[0016]).
Regarding claim 15, the reference further teaches wherein receive, via the communication interface from the at least one network device, state information pertaining to resource utilization of the first network resource (Myhre: para [0013]-[0016]).	
Regarding claims 1-2, 5-8, they are method claims corresponding to the apparatus claims 9-10, 13-15 above. Therefore, claims 1-2, 5-8 are analyzed and rejected as previously discussed with respect to claims 9-10, 13-15.
Regarding claims 16-17, 20, these claims differ from claims Myhre et al. (US#2018/0376407) in view of  Cui et al. (US#2018/0316627) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 9-10, 13-15 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Myhre in view of Cui for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for providing end to end admission control and congestion control based on network slicing, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently performing data transmission to/from radio network node of the wireless network, and would have applied Cui’s novel use of the allocation of end device resources to a network slice into Myhre’s teaching of access control in a network comprising network slices.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Cui’s system and methods for allocating end device resources to a network slice into .
Allowable Subject Matter
6.	Claims 3-4, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein identifying, by the network device, that the second network slice is of a lower priority relative to a priority of the first network slice, as specifically recited in the claims.  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."


12.        THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
May 15, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477